Exhibit 10.4(f)

PERFORMANCE UNITS AWARD AGREEMENT

PURSUANT TO THE JOHN BEAN TECHNOLOGIES CORPORATION

INCENTIVE COMPENSATION AND STOCK PLAN

This Agreement is made as of the <<Grant Date>> (the “Grant Date”), by JOHN BEAN
TECHNOLOGIES CORPORATION, a Delaware corporation, (the “Company”) and
<<Participant Name>> (hereinafter called the “Employee”).

In 2008, the Board of Directors of the Company (the “Board”) adopted the John
Bean Technologies Corporation Incentive Compensation and Stock Plan (the
“Plan”). The Plan, as it may be amended and continued, is incorporated by
reference and made a part of this Agreement and will control the rights and
obligations of the Company and the Employee under this Agreement. Except as
otherwise expressly provided herein, all capitalized terms have the meanings
provided in the Plan. To the extent there is a conflict between the Plan and
this Agreement, the provisions of the Plan will control.

The Compensation Committee of the Board (the “Committee”) determined that it
would be to the competitive advantage and interest of the Company and its
stockholders to grant an award of performance units to the Employee as an
inducement to remain in the service of the Company or one of its affiliates
(collectively, the “Employer”), and as an incentive for increased efforts during
such service.

The Committee, on behalf of the Company, grants to the Employee an award of << #
>> performance units with Dividend Equivalent Rights (the “Performance Units”)
upon the following terms and conditions:

1.        Vesting.    The Performance Units will vest and be immediately payable
on <<Vesting Date>> (the “Vesting Date”). Notwithstanding the foregoing, all
Performance Units will vest and be immediately payable to Employee (or the
Employee’s designated beneficiary or estate) in the event of the Employee’s
death, Disability or a Change in Control of the Company. A prorated portion of
the Performance Units (to be prorated based on the time worked after the Grant
Date and prior to the Vesting Date) will be fully vested and deliverable to the
Employee in the event of the Employee’s termination prior to the Vesting Date
without Cause. All Performance Units will be forfeited upon termination of the
Employee’s employment with the Employer before the Vesting Date, for a reason
other than death, Disability, or termination of employment by the Employer
without Cause.

2.        Payment.    As soon as practicable following the Vesting Date (but in
any event, within 70 days), the Company will pay to the Employee an amount equal
to the Fair Market Value of one share of Common Stock of the Company multiplied
by the total number of Performance Units granted hereunder in the form of a
check or other cash instrument. For purposes of calculating the amount payable
under this Agreement, Fair Market Value shall be based on the closing price of
the Common Stock on the Vesting Date, or, if the Vesting Date is not a business
day, the next business day immediately following the Vesting Date.

3.        Adjustment.    The Committee may make equitable substitutions or
adjustments in the Performance Units as it determines to be appropriate in the
event of

 

- 1 -



--------------------------------------------------------------------------------

any corporate event or transaction such as a stock split, merger, consolidation,
separation, including a spin-off or other distribution of stock or property of
the Company, reorganization, or any partial or complete liquidation of the
Company.

4.        Nontransferability.    No interest of the Employee or any beneficiary
in or under this Agreement will be assignable or transferable by voluntary or
involuntary act, by operation of law, other than by testamentary bequest or
devise, or the laws of descent or distribution. All rights of the Employee and
his or her beneficiary in and under this Agreement will be wholly inalienable
and beyond the power of any person to anticipate or in any way create a lien or
encumbrance upon them. Payment of Performance Units will be made only to the
Employee, or, if the Committee has been provided with evidence acceptable to it
that the Employee is legally incompetent, the Employee’s personal
representative, or, if the Employee is deceased, to the beneficiaries or
personal representative that the Employee has designated, in the manner required
by the Committee. The Committee may require documentation from and/or signatures
of an Employee’s personal representative or beneficiaries. Any effort to assign
or transfer a right under this Agreement in contravention of this Section 4 will
be wholly ineffective, and will be grounds for termination by the Committee of
all rights of the Employee and his or her personal representative or beneficiary
in and under this Agreement. Neither the Employee nor his or her personal
representative or beneficiary will have any of the rights of a stockholder of
the Company pursuant to this Agreement.

5.        No Limitation on Rights of the Company.    The granting of Performance
Units will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure
or to merge, consolidate, reincorporate, dissolve, liquidate or sell or transfer
all or any part of its business or assets.

6.        Employment.    Nothing in this Agreement or in the Plan will be
construed as constituting a commitment, guarantee, agreement or understanding of
any kind or nature that the Employer will continue to employ the Employee, or as
affecting in any way the right of the Employer to terminate the employment of
the Employee at any time.

7.        Withholding.    The Employer will comply with all applicable
withholding tax laws, and will be entitled to take any action necessary to
effectuate such compliance.

8.        Notice.    Any notice to the Company provided for in this Agreement
will be addressed to it in care of its Secretary, John Bean Technologies
Corporation, 200 East Randolph Drive, Chicago, Illinois 60601, and any notice to
the Employee (or other person entitled to receive the Performance Units will be
addressed to the Employee’s address now on file with the Company, or to such
other address as either may designate to the other in writing. Any notice will
be deemed to be duly given when enclosed in a properly sealed envelope addressed
as stated above and deposited, postage paid, in a post office or branch post
office regularly maintained by the United States or other applicable government.

9.        Administration.    The Committee administers the Plan. The Employee’s
rights under this Agreement are expressly subject to the terms and conditions of
the Plan, a copy of which is attached hereto, including any guidelines the
Committee adopts from time to time.

 

- 2 -



--------------------------------------------------------------------------------

10.      Binding Effect.    This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.

11.      Sole Agreement.    This Agreement is the entire agreement between the
parties to it, and any and all prior oral and written representations are merged
into this Agreement. This Agreement may only be amended by written agreement
between the Company and the Employee. Employee expressly acknowledges that the
form of the grant agreement that the Employee accepts electronically through the
Fidelity NetBenefits website is intended to facilitate the administration of
this Performance Unit award and may not be a full version of this Agreement due
to limitiations inherit in such website that are imposed by Fidelity. The terms
of this Agreement will govern the Employee’s award in the event of any
inconsistency with the agreement viewed or accepted by the Employee on the
Fidelity NetBenefits website.

12.      Governing Law.    The interpretation, performance and enforcement of
this Agreement will be governed by the laws of the State of Delaware.

13.      Privacy.    Employee acknowledges and agrees to the Employer
transferring certain personal data of such Employee to the Company for purposes
of implementing, performing or administering the Plan or any related benefit.
Employee expressly gives his consent to the Employer and the Company to process
such personal data.

Executed as of the Grant Date.

 

JOHN BEAN TECHNOLOGIES CORPORATION

By:

 

 

     

 

 

Vice President, Human Resources

   

            (Employee)

     

 

     

            (Title)

     

 

     

            (Division)

     

 

     

            (Address)

     

 

     

            (Social Security Number)

 

- 3 -